Exhibit 10.3

Inducement Grant

Restricted Stock Agreement

This Inducement Grant Restricted Stock Agreement (the “Agreement”) is made this
8th day of May, 2014 (the “Grant Date”) between Orthofix International N.V., a
Curacao company (the “Company”), and Mark A. Heggestad (the “Award Recipient”).

WHEREAS, as an inducement for the Award Recipient to accept employment with the
Company or one of its subsidiaries, the Company desires to afford the Award
Recipient the opportunity to acquire Common Shares on the terms and conditions
set forth herein;

WHEREAS, the grant made herein is intended to satisfy the conditions set forth
in, and be made pursuant to, Rule 5635(c)(4) of the NASDAQ’s Listing Rules.

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1. Grant of Restricted Stock.

(a) Number of Shares/Vesting. The Company hereby grants to the Award Recipient,
on the Grant Date, an Award of 33,000 shares of Stock (“Common Shares”) subject
to the vesting schedule and terms and conditions set forth below (the
“Restricted Stock”). Subject to earlier termination in accordance with this
Agreement and the terms and conditions herein, Restricted Stock granted under
this Agreement shall vest with respect to 25% of the shares covered hereby on
each of May 5, 2015, May 5, 2016, May 5, 2017 and May 5, 2018 (each, a “Vesting
Date”); provided, however, for the avoidance of doubt, that there shall be no
proportionate or partial vesting in the periods prior to or between each Vesting
Date.

(b) Additional Documents. The Award Recipient agrees to execute such additional
documents and complete and execute such forms as the Company may require for
purposes of this Agreement.

(c) Issuance of Restricted Stock; Dividend and Distribution Rights. Upon the
vesting of any Restricted Stock pursuant to the terms hereof, the restrictions
of Sections 1(a) and 3 shall lapse with respect to such vested Restricted
Stock. The issuance of the Restricted Stock under this grant shall be evidenced
in such a manner as the Company, in its discretion, will deem appropriate,
including, without limitation, book-entry registration or issuance of one or
more stock certificates. As the Award Recipient’s Restricted Stock vests as
described above, the recordation of the number of Common Shares attributable to
such Award Recipient will be appropriately modified.

2. Incorporation of 2012 Long-Term Incentive Plan. Although the Restricted Stock
granted under this Agreement is not issued under the Orthofix International N.V.
2012 Long-Term Incentive Plan (the “Plan”) and does not reduce the number of
shares remaining available for issuance pursuant to Sections 4.1 and 4.3 of the
Plan, for interpreting the applicable provisions of this Agreement, the terms
and conditions of the Plan (other than the provisions of Sections 4.1 and 4.3)
shall govern and apply to the Restricted Stock issued hereunder as if such
Restricted Stock had actually been issued under the Plan. The Award Recipient
acknowledges receipt of the Plan, and represents that he or she is familiar with
its terms and provisions and hereby accepts this grant of Restricted Stock
subject to all of the terms and provisions of the Plan and all interpretations,
amendments, rules and regulations which may, from time to time, be promulgated
and adopted pursuant to the Plan (even though this grant is not being made
pursuant to the Plan). The Plan is incorporated herein by reference. Capitalized
terms used and not otherwise defined herein shall have the meanings attributed
thereto in the Plan. In the event of any conflict or inconsistency between the
Plan and this Agreement, the Plan shall govern and this Agreement shall be
interpreted to minimize or eliminate any such conflict or inconsistency.

3. Restrictions on Transfer. To the extent not yet vested, the Restricted Stock
may not be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of, whether by operation of law or otherwise.



--------------------------------------------------------------------------------

4. Notification of Election Under Section 83(b) of the Code. Under Section 83 of
the Internal Revenue Code of 1986, as amended (the “Code”), the difference
between the purchase price paid for the Restricted Stock (i.e., zero), and the
fair market value of shares on the date any forfeiture restrictions lapse with
respect to such shares, will be reportable as ordinary income at that time.
applicable to it. The Award Recipient may elect to be taxed at the time the
shares are acquired, rather than when such shares cease to be subject to such
forfeiture restrictions, by filing an election under Section 83(b) of the Code
with thirty days after the Grant Date. In such event, the Award Recipient will
have to make a tax payment based on the fair market value of the shares on the
Grant Date being treated as ordinary income. The form for making this election
is attached as Exhibit A hereto. Failure to make this filing within the thirty
(30) day period will result in the recognition of ordinary income by the Award
Recipient as the forfeiture restrictions lapse.

BY SIGNING THIS AGREEMENT, THE AWARD RECIPIENT ACKNOWLEDGES THAT IT IS HIS OR
HER SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER
SECTION 83(b), EVEN IF THE AWARD RECIPIENT REQUESTS THE COMPANY OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON HIS OR HER BEHALF. THE AWARD RECIPIENT
AGREES AND ACKNOWLEDGES THAT HE OR SHE IS RELYING SOLELY ON HIS OR HER OWN
ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE ANY 83(b)
ELECTION.

5. Termination of Service.

(a) Termination of Service Other than for Cause, Death, Disability or Voluntary
Termination. If, prior to vesting, the Award Recipient’s Service is terminated
or the Optionee retires in accordance with the Company’s retirement policies,
the Restricted Stock shall be considered vested as of the date of such
termination of Service with respect to the aggregate number of Common Shares as
to which the Restricted Stock would have been vested as of December 31 of the
year in which such termination of Service occurs. The unvested portion of the
Restricted Stock shall be forfeited by the Award Recipient and cancelled by the
Company as of the date of the Award Recipient’s termination of Service, and the
Award Recipient shall have no further right or interest therein. In no event
shall this Section 5(a) apply if the termination of Service is (i) for Cause,
(ii) by reason of death or Disability or (iii) as a result of a Voluntary
Termination.

(b) Termination of Service for Cause; Voluntary Termination. If, prior to
vesting, (i) the Award Recipient’s Service is terminated by the Company or any
of its Subsidiaries for Cause, or (ii) the Award Recipient terminates Service
under circumstances constituting a Voluntary Termination, the unvested portion
of the Restricted Stock shall be forfeited by the Award Recipient and cancelled
by the Company as of the date of the Award Recipient’s termination of Service,
and the Award Recipient shall have no further right or interest therein unless
the Committee in its sole discretion shall determine otherwise.

(c) Termination of Service for Death or Disability. If the Award Recipient’s
Service terminates by reason of death or Disability, the Restricted Stock shall
automatically vest in full as of the date of the Award Recipient’s termination
of Service.

(d) Effect of Employment Agreements Generally. The Company and the Award
Recipient agree that notwithstanding anything to the contrary in any Employment
Agreement, the terms of an Employment Agreement expressly defining whether and
in what manner (including upon termination of employment) the unvested portion
of the Restricted Stock shall vest shall not control over the terms of this
Agreement, and shall be disregarded in their entirety with respect to the terms
of this Award.

6. Change in Control. Upon the occurrence of a Change in Control, the Restricted
Stock shall automatically vest in full.

7. Withholding. The Award Recipient (or following the Award Recipient’s death,
the Award Recipient’s estate, personal representative, or beneficiary, as
applicable) shall be liable for any and all U.S. federal, state or local taxes
of any kind required by law to be withheld with respect to the vesting of
Restricted Stock, as well as for any and all applicable withholding tax
requirements of any other country or jurisdiction. When the Restricted Stock
vests, the Company shall cause the Award Recipient (or following the Award
Recipient’s death, the



--------------------------------------------------------------------------------

Award Recipient’s estate, personal representative, or beneficiary, as
applicable) to satisfy all of his or her tax withholding obligations by having
the Company withhold a number of Common Shares that would otherwise become
vested having a Fair Market Value (as of the close of business on the Vesting
Date) not in excess of the minimum amount of tax withholding obligations
required by law to be withheld with respect to such vesting.

8. No Employment or Other Rights. This grant of Restricted Stock does not confer
upon the Award Recipient any right to be continued in the employment of, or
otherwise provide Services to, the Company or any Subsidiary or other affiliate
thereof, or interfere with or limit in any way the right of the Company or any
Subsidiary or other affiliate thereof to terminate such Award Recipient’s
employment or other service relationship at any time. For purposes of this
Agreement only, the term “employment” shall include circumstances under which
Award Recipient provides consulting or other Services to the Company or any of
its Subsidiaries as an independent contractor, but such Award Recipient is not,
nor shall be considered, an employee; provided, however, nothing in this
Section 8 or this Agreement shall create an employment relationship between such
person and the Company or its applicable Subsidiary, as the usages described in
this Section are for convenience only.

9. Adjustment of and Changes in Common Shares. In the event of any merger,
consolidation, recapitalization, reclassification, stock dividend, extraordinary
dividend, or other event or change in corporate structure affecting the Common
Shares, the Committee shall make such adjustments, if any, as it deems
appropriate in the number and class of shares subject to the Restricted Stock.
The foregoing adjustments shall be determined by the Committee in its sole
discretion.

10. Rights as a Shareholder. Except as otherwise provided in this Agreement, the
Award Recipient shall have all rights of a stockholder with respect to the
Restricted Stock granted under this Agreement, including voting
rights. Notwithstanding the foregoing, dividends with respect to any Restricted
Stock granted under this Agreement shall accrue, but shall not be paid, until
the Award Recipient shall become the holder of record thereof, and no adjustment
shall be made for dividends or distributions or other rights in respect of any
Restricted Stock for which the record date is prior to the date upon which the
Award Recipient shall become the holder of record thereof.

11. Discretionary Nature of Grant. This Restricted Stock grant hereunder is a
one-time benefit and does not create any contractual or other right to receive
additional Restricted Stock or other benefits in lieu of Restricted Stock in the
future. Future grants, if any, will be at the sole discretion of the Committee,
including, but not limited to, the timing of any grant, the number of shares of
Restricted Stock granted, and the vesting provisions.

12. Miscellaneous Provisions.

(a) Applicable Law. The validity, construction, interpretation and effect of
this instrument will be governed by and construed in accordance with the laws of
the State of Texas, without giving effect to the conflicts of laws provisions
thereof.

(b) Notice. Any notice required by the terms of this Agreement shall be
delivered or made electronically, over the Internet or otherwise (with request
for assurance of recipient in a manner typical with respect to communications of
that type), or given in writing. Any notice given in writing shall be deemed
effective upon personal delivery or upon deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid, and
shall be addressed to the Company at its principal executive office and to the
Award Recipient at the address that he or she has most recently provided to the
Company. Any notice given electronically shall be deemed effective on the date
of transmission.

(c) Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



--------------------------------------------------------------------------------

(e) Amendments. The Board and the Committee shall have the power to alter or
amend the terms of the grant of Restricted Stock as set forth herein from time
to time, in any manner consistent with the provisions of Sections 5.3 and 18.10
of the Plan, and any alteration or amendment of the terms of this grant of
Restricted Stock by the Board or the Committee shall, upon adoption, become and
be binding on all persons affected thereby without requirement for consent or
other action with respect thereto by any such person. The Committee shall give
notice to the Award Recipient of any such alteration or amendment as promptly as
practicable after the adoption thereof. The foregoing shall not restrict the
ability of the Award Recipient and the Board or the Committee by mutual written
consent to alter or amend the terms of this grant of Restricted Stock in any
manner which is consistent with the Plan.

(f) Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the Award Recipient and the Company.

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the Award Recipient and the Company regarding the grant of
Restricted Stock and supersede all prior arrangements or understandings (whether
oral or written and whether express or implied) with respect thereto. In the
event the Award Recipient has an Employment Agreement, any conflicts or
ambiguities shall be resolved first by reference to the Plan, then to this
Agreement, and finally to the Employment Agreement. In the event such conflict
or ambiguity cannot be resolved by reference to the Plan, reference shall be
made to this Agreement. Finally, and only in the event such conflict or
ambiguity cannot be resolved by reference to the Plan and this Agreement,
reference shall be made to the Employment Agreement.

13. Definitions. For purposes of this Agreement, the following capitalized words
shall have the meanings set forth below.

“Employment Agreement” shall mean a written employment, change in control or
change of control agreement between the Award Recipient and the Company and/or a
Subsidiary. Employment Agreement expressly does not include any offer letter,
at-will employment arrangements or an employment or similar agreement entered
into outside the United States solely for purposes of complying with local law
requirements with respect to employment. For purposes of this Agreement only and
subject to Section 8, the term “Employment Agreement” shall include a written
agreement under which the Award Recipient provides consulting or other services
as an independent contractor to the Company.

“Voluntary Termination” shall occur when the Award Recipient voluntarily ceases
Service for any reason or no reason (e.g., the Award Recipient elects to cease
being an employee or director or provide consulting services or the Award
Recipient resigns or quits). For the avoidance of doubt, a Voluntary Termination
shall not occur as a result of termination of Service as a result of death,
Disability (as provided hereunder), or termination for “good reason” or similar
words (as permitted hereunder and pursuant to an Employment Agreement) or as the
result of the Optionee’s retirement in accordance with the Company’s retirement
policies.

(Remainder of page intentionally left blank)



--------------------------------------------------------------------------------

EXECUTED on the date first written above.

 

ORTHOFIX INTERNATIONAL N.V. By:  

/s/ Bradley R. Mason

Name: Bradley R. Mason Title: President and Chief Financial Officer

/s/ Mark A. Heggestad

Mark A. Heggestad